DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on November 23, 2020, the rejections of claims 1-8, 10-16, 18-20 and 22-24 under 35 U.S.C. 102 or 103 as stated in the Office Action mailed on June 30, 2020 have been withdrawn.
  Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christiansen et al. (US Pat. 6515335; hereinafter “Christiansen”).
Christiansen discloses [Re claim 1] a substrate for a front side type imager, successively comprising: a semiconductor support substrate 10 (col. 4, lines 34-40); an electrically insulating layer 30 consisting of electrically insulating material (oxide layer; col. 4, lines 34-40; see fig. 4); and a semiconductor active layer (70, 80) (a first single crystalline SiGe layer 70; col. 7, lines 6-12; and a second single crystalline SiGe layer 80 of identical composition as first single crystalline SiGe layer 70 is formed homo-epitaxially using the method of the present invention on layer 70; col. 8, lines 15-24; therefore, the second single crystalline SiGe layer 80 contains Ge content identical to a Ge content of the first single crystalline SiGe layer 70) comprising an epitaxial layer of silicon-germanium (formed homo-epitaxially; col. 8, lines 15-24), the germanium content of the active layer being less than 10% (5%; col. 7, lines 6-12).
Christiansen discloses [Re claim 2] wherein the germanium content of the active layer is less than or equal to 8% (col. 7, lines 6-12).
Christiansen discloses [Re claim 4] wherein a thickness of the active layer is greater than 1 µm (the first single crystalline SiGe layer 70 can have a thickness of 200 nm; col. 7, lines 1-5; and the second single crystalline SiGe layer 80 can have a thickness of 1000 nm; col. 8, lines 15-24).
Christiansen discloses [Re claim 6] wherein the electrically insulating layer is made of silicon oxide (oxide layer; col. 4, lines 34-40).
Christiansen discloses [Re claim 7] wherein a thickness of the electrically insulating layer is between 10 and 200 nm (200 nm; col. 4, lines 60-65).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Christiansen.
[Re claim 3] Christiansen fails to disclose explicitly wherein a thickness of the active layer
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a specific thickness of an active layer below the critical thickness, because it would have been to avoid defects formation due to the relaxation of the active layer.

Claims 5, 8, 11-16, 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Christiansen in view of Kweskin et al. (US Pub. 2019/0164811; hereinafter “Kweskin”).
[Re claim 5] Christiansen fails to disclose explicitly wherein further comprising a silicon layer between the electrically insulating layer and the active layer.
However, Kweskin discloses an epitaxial silicon germanium layer is on a semiconductor device layer 600 (page 11, paragraph 76), wherein the semiconductor 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a silicon layer between an insulating layer and an active layer, as taught by Kweskin, because it would have been to obtain silicon-on-insulator structure with desired electrical characteristics appropriate for an image device.
[Re claim 8] Christiansen fails to disclose explicitly wherein the electrically insulating layer comprises a stack of dielectric layers, and wherein a reflectivity of the stack in a range of wavelengths between 700 nm and 3 µm is greater than a reflectivity of a silicon oxide layer having a thickness equal to that of the stack
However, Kweskin discloses a dielectric layer 420 comprising three insulating layers, e.g., an oxide-nitride-oxide dielectric layer (ONO) (page 5, paragraph 36) (an ONO layer has greater reflectivity than a reflectivity of a single silicon oxide layer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a stack of dielectric layers for an electrically insulating layer, as taught by Kweskin, because it would have been to obtain desired reflectivity of the insulating layer appropriate for a semiconductor device.  
Christiansen discloses [Re claim 11] a method of manufacturing a substrate for a front side type imager, comprising the following steps: providing a support substrate 10 (col. 4, lines 34-40); an electrically insulating layer 30 consisting of electrically insulating material (oxide layer; col. 4, lines 34-40; see fig. 4); and epitaxially growing a silicon-germanium layer (70, 80) (a first single crystalline SiGe layer 70; col. 7, lines 6-12; and 
Christiansen discloses wherein the SOI substrate may be formed utilizing conventional bonding and cutting processes well kwon in the art (col. 4, lines 53-57).  However, Christiansen fails to disclose detail processes of the bonding and cutting as following: providing a donor substrate comprising a semiconductor material suitable for epitaxial growth of silicon-germanium; bonding the donor substrate on the support substrate; thinning the donor substrate so as to transfer a layer of the semiconductor material onto the support substrate.
However, Kweskin discloses wherein providing a semiconductor donor substrate 500 (page 9, paragraph 64); bonding the semiconductor donor substrate 500 on a semiconductor support substrate 100 (page 3, paragraph 26; page 9, paragraph 64; see fig. 2); thinning the semiconductor donor substrate 500 (page 11, paragraph 73; see figs. 2 and 3) so as to transfer a semiconductor device layer 600 (see fig. 3), and forming an epitaxial silicon germanium layer on the semiconductor device layer (page 11, paragraph 76).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize bonding and cutting processes of a donor substrate, as taught by Kweskin, because it would have been to obtain a desired parasitic capacitance within the device, thereby improving performance.
Kweskin discloses [Re claim 12] wherein the semiconductor material of the donor substrate suitable for the epitaxial growth of silicon-germanium is silicon-germanium (page 9, paragraph 64).  The motivation statement stated in the rejection of claim 11 also applies.
Kweskin discloses [Re claim 13] further comprising epitaxially growing the semiconductor material on a base substrate the semiconductor material and the base substrate together forming the donor substrate (semiconductor donor substrate 500 can be a combination of various semiconductor materials, such as silicon plus silicon germanium, or silicon plus germanium, etc.; page 9, paragraph 64).  The motivation statement stated in the rejection of claim 11 also applies.
Kweskin discloses [Re claim 14] wherein the semiconductor material of the donor substrate suitable for the epitaxial growth of silicon-germanium is silicon (page 9, paragraph 64).  The motivation statement stated in the rejection of claim 11 also applies.
Kweskin discloses [Re claim 15] wherein a thickness of the silicon layer 600 transferred onto the support substrate is less than or equal to 400 nm (page 11, paragraph 75).  The motivation statement stated in the rejection of claim 11 also applies.
Kweskin discloses [Re claim 16] wherein, at the end of the epitaxial growth of silicon-germanium, the silicon layer 600 (page 9, paragraph 64) is conserved between the electrically insulating layer 420 and the silicon-germanium layer (formed on the 
Kweskin discloses [Re claim 18] further comprising forming an embrittlement zone (cleave plane) in the donor substrate so as to delimit a layer of the semiconductor material suitable for the epitaxial growth of silicon-germanium (page 1, paragraph 6; page 2, paragraph 13), and wherein the thinning of the donor substrate comprises detaching the donor substrate along the embrittlement zone (cleaving; page 11, paragraph 73).  The motivation statement stated in the rejection of claim 11 also applies.
Kweskin discloses [Re claim 19] forming the embrittlement zone comprises implanting atomic species in the donor substrate (page 1, paragraph 6; page 10, paragraph 68).  The motivation statement stated in the rejection of claim 11 also applies.
Kweskin discloses [Re claim 20] wherein the electrically insulating layer 420 is formed by deposition (page 7, paragraph 55), on the support substrate (see fig. 2), of a stack of dielectric layers (e.g., ONO layer; page 5, paragraph 36), a reflectivity of the stack in a range of wavelengths between 700 nm and 3 µm is being greater than a reflectivity of a silicon oxide layer having a thickness equal to that of the stack (an ONO layer has greater reflectivity than a reflectivity of a single silicon oxide layer).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a stack of dielectric layers for an insulating layer, as taught by Kweskin, because it would have been to obtain desired reflectivity of the insulating layer appropriate for a semiconductor device.  
Christiansen discloses [Re claim 22] wherein a thickness of the silicon-germanium layer is greater than 1 µm (the first single crystalline SiGe layer 70 can have a thickness of 200 nm; col. 7, lines 1-5; and the second single crystalline SiGe layer 80 can have a thickness of 1000 nm; col. 8, lines 15-24).
[Re claim 23] Christiansen fails to disclose explicitly wherein a thickness of the silicon-germanium layer is less than a critical thickness of the silicon-germanium layer defined as being a thickness beyond which silicon-germanium relaxation takes place.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a specific thickness of an active layer below the critical thickness, because it would have been to avoid defects formation due to the relaxation of the active layer.
Christiansen discloses [Re claim 24] wherein the germanium content of the silicon-germanium layer is less than or equal to 8% (col. 7, lines 6-12).

Allowable Subject Matter
Claims 9, 10, 17 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 9 recites the electrically insulating layer successively comprises, from the support substrate to the active layer, a silicon oxide layer, a titanium nitride layer and a silicon oxide layer.
Claim 10 recites a matrix array of photodiodes in the active layer of the substrate.
Claim 17 recites further comprising a step of condensation of the silicon-germanium of the epitaxial layer so as to convert the silicon layer from which the epitaxial growth of silicon-germanium has been carried out into a silicon-germanium layer.  
Claim 21 recites a sacrificial oxide layer is formed on the donor substrate before the implantation of the atomic species, the implantation of the atomic species being carried out through the sacrificial oxide layer, the sacrificial oxide layer being removed before bonding of the donor substrate on the support substrate.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977.  The examiner can normally be reached on 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        February 26, 2021